Ingraham, P. J. (concurring):
I concur in the result of Mr. Justice Clarke’s opinion. The encroachments upon the public streets-of the building upon the lot in question are of such a substantial character, and their removal would involve such a defacement of-the building, that I do not think that a purchaser should be compelled to take a title to the property.
Judgment reversed and judgment directed as stated in opinion, with costs to appellant in this court and in the court below. Order tó be settled on-notice.